DETAILED ACTION
Applicant's election without traverse of Group 1, Claims 2-14 by Mr. Andrew M. Doublas dated 2/25/22 is acknowledged.
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses “the tether configured to oppose loads applied in opposite directions at opposite ends thereof”, but the Specification only briefly mentions “an elongate tension member” that is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the tension member" in line 21-22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth et al. (PG Pub. 2018/0311421) in view of Melvin (PG Pub. 2006/0155159).
Regarding Claim 2, Tuseth discloses a blood flow assist system comprising:
an impeller (see impeller 526; Fig. 5A) disposed in a pump housing (see pump housing 504; Fig. 5B; par. 107) of a pump, the pump comprising a longitudinal axis (see axis 528; par. 106), the impeller generating a thrust force when operating in a blood vessel to pump blood (see par. 106);

a tether (see cable 16; par. 69) coupled with a first end of the pump (see Fig. 1), the tether comprising a hollow, elongate member enclosing a conductor disposed therein (see “cabling”; par. 85 and equivalent “drive line 308”; Fig. 3), the conductor configured to convey current to and from the motor from a source connectable to a proximal end of the tether, the tether configured to oppose loads applied in opposite directions at opposites ends thereof (see “reduces strain”; par. 92). The examiner points out that the power and control cable 16 in Fig. 1 is equivalent to control means 304 in Fig. 3, and is not illustrated in Fig. 5 (see par. 93). 
Tuseth further discloses a plurality of elongate struts (see arms 306; Fig. 3) having a first end coupled with a second end of the pump and a second end opposite the first end, each elongate strut of the plurality of elongate struts comprising a slender body extending between the first end and the second end, each strut of the plurality of elongate struts being configured to store strain energy when a transverse load is applied (see par. 81);
a contact pad disposed at the second end of each of the elongate struts of the plurality of elongate struts, each contact pad having an enlarged width compared to a width of the immediately adjacent expanse of the corresponding elongate strut of the plurality of elongate struts (see modified Fig. 3 below); 

    PNG
    media_image1.png
    537
    778
    media_image1.png
    Greyscale

wherein, in use, a longitudinal component of the thrust force generated by the impeller directed along the longitudinal axis of the pump is opposed by the tension member of the tether. Since the Specification only briefly mentions “an elongate tension member” that is responsible for this configuration (see par. 66) without more detail about what the elongate tension member is, the examiner will read this as the conductive wires within the tether (cable 16) because wires have some level of inherent tensile properties that prevent them from falling apart when force is applied in the longitudinal direction, such as during implantation. This is exemplified by Melvin, who teaches a similar tether/cable that is described as a tension member which has the flexibility needed to be moved via pulling or compressing (see par. 126). Furthermore, the Applicant discloses that a power lead can serve as a flexible tether configured to oppose loads applied in opposite directions at opposite ends of the power lead (see Applicant’s specification; par. 59, last sentence). Therefore, Tuseth’s cable 16 reads on the claim. 
Regarding Claim 3, Tuseth discloses wherein the contact pad comprises a generally circular pad having a diameter greater than the width of the immediately adjacent expanse of the corresponding elongate struts (see Fig. 3). The examiner considers Tuseth’s oval shaped contact pads are generally circular [emphasis added].
Regarding Claim 4, Tuseth discloses wherein the elongate struts comprise at least one inflection along the slender body thereof to facilitate folding of the struts into a lumen of a sheath (see par. 82 and modified Fig. 3 below).

    PNG
    media_image2.png
    556
    341
    media_image2.png
    Greyscale

Regarding Claim 5, Tuseth discloses wherein each of the contact pads comprises a smooth surface free of sharp edges or hooks (see Fig. 3 and par. 81). The examiner considers the desire to not damage the anatomical wall confirms the smooth edges seen in Fig. 3.
Regarding Claim 6, Tuseth discloses wherein each of the contact pads comprises a convex cross-sectional profile on a blood vessel facing side thereof (see Applicant’s Fig. 1B and Tuseth’s modified Fig. 3).




    PNG
    media_image3.png
    556
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    426
    627
    media_image4.png
    Greyscale



  






Regarding Claim 8, Tuseth discloses wherein the contact pad comprises a hole configured to allow blood vessel wall tissue to be received therein (see space in the middle of contact pads; Fig. 3).
Regarding Claim 11, Tuseth discloses wherein the hollow, elongate member is configured to receive a stiffening member to facilitate introduction of the pump housing (see guide wire; par. 90).
Regarding Claim 12, Tuseth discloses wherein the pump further comprises a motor housing (see housing for motor 316; Fig. 3) coupled to a proximal portion of the pump housing (see portion 318 of pump housing 320; par. 86), the motor disposed in the motor housing (see Fig. 3).
Regarding Claims 7, 9, and 10, Tuseth discloses the importance of facilitating fluid flow (see par. 45) and protecting the anatomical wall (see par. 81), but does not explicitly disclose a spherical portion, scalloped edges, or domed portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the contact pads spherical, scalloped, or domed since it has been held to be within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use as a matter of obvious design choice (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 13, Tuseth discloses a transverse component of the thrust force directed transverse to the longitudinal axis of the pump is opposed by strain energy stored in at least one of the elongate struts of the plurality of elongate struts upon deflection of one or more of the elongate struts of the plurality of struts (see “perpendicular”; par. 80-81; Fig. 3). The examiner considers strain energy is necessarily stored in the struts when the aortic wall pushes against the device (see par. 20) because the struts are absorbing that load as potential energy.
Regarding Claim 14, Tuseth discloses a kit comprising the blood flow assist system of Claim 2 (see rejection of Claim 2 above), and a sheath sized and shaped to receive the pump housing, the motor, the tether, and the plurality of elongate struts (see “catheter”; par. 92).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        /Amanda K Hulbert/Primary Examiner, Art Unit 3792